UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7233



RONNIE D. SUGGS,

                                             Petitioner - Appellant,

          versus


CHARLES M. CONDON, Attorney General of the
State of South Carolina,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Dennis W. Shedd, District Judge.
(CA-00-1041-2-19)


Submitted:   October 26, 2000             Decided:   November 2, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie D. Suggs, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, William Edgar Salter, III, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronnie D. Suggs appeals the district court’s order denying his

petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000),

as untimely filed.    We have reviewed the record, the district

court’s opinion accepting the magistrate judge’s recommendation,

and Suggs’ informal brief.   Because Suggs failed to challenge on

appeal the basis for the district court’s ruling, he has not pre-

served any issue for our review.       See 4th Cir. R. 34(b).    Accord-

ingly, we deny Suggs’ motion for appointment of counsel, deny a

certificate of appealability, and dismiss the appeal on the rea-

soning of the district court. See Suggs v. Condon, No. CA-00-1041-

2-19 (D.S.C. Aug. 8, 2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                DISMISSED




                                   2